Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2528 Page 1 of 13




   Brian M. Rothschild (15316)
   John L. Cooper (16025)
   PARSONS BEHLE & LATIMER
   201 South Main Street, Suite 1800
   Salt Lake City, UT 84111
   Telephone: 801.532.1234
   Facsimile: 801.536.6111
   brothschild@parsonsbehle.com
   jcooper@parsonsbehle.com

   Attorneys for MFGPC, Inc.


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


   MRS. FIELDS FRANCHISING, LLC, a                MOTION TO EXTEND DEADLINES
   Delaware limited liability company,            FOR DISCOVERY AND
                                                  MEMORANDUM IN SUPPORT
                     Plaintiff,
                                                  Civil No. 2:15-cv-0094-JNP-DBP
   v.
                                                  Judge Jill N. Parrish
   MFGPC, INC., a California corporation,
                                                  Magistrate Dustin B. Pead
                     Defendant.
   MFGPC, INC., a California corporation,

        Counterclaimant,

   v.

   MRS. FIELDS FRANCHISING, LLC, a
   Delaware limited liability company, and MRS.
   FIELDS FAMOUS BRANDS, LLC, a
   Delaware limited liability company, dba
   Famous Brands International,

         Counterclaim Defendants.




  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2529 Page 2 of 13




           MFGPC, Inc. (“MFGPC”), hereby moves this Court for an order extending and modifying

  the deadlines for completing discovery, as set forth herein.      A proposed order is attached as

  Exhibit A hereto.

                             BRIEF STATEMENT OF RELIEF SOUGHT

           For reasons set forth herein, and pursuant to the Court’s discretionary authority under the

  law of this District and of the Tenth Circuit Court of Appeals, MFGPC moves for an Order

  extending the fact discovery cutoff by ninety days and extending the expert disclosure, report and

  discovery deadlines by a commensurate period of time. Good cause exists for these extensions,

  and the current deadlines have not yet expired.

                                        BACKGROUND FACTS

           1.        This case was commenced by Mrs. Fields Franchising, LLC (“MFF”) on February

  10, 2015, when MFF filed its Complaint against MFGPC seeking a declaratory judgment that the

  Trademark License Agreement was properly terminated and no longer in effect. (Dkt. 2.)

           2.        On February 24, 2015, MFGPC filed its Answer to MFF’s Complaint and also filed

  its first Counterclaim and Cross-Claims asserting causes of action against Mrs. Fields’ Famous

  Brands, LLC (“Famous Brands”), and Mrs. Fields Confections, LLC. (Dkt. 10, 11.)

           3.        On May 14, 2015, MFGPC filed its First Amended Counterclaim and Cross-Claims

  asserting claims against Famous Brands and MFF for Breach of Written Agreement and Breach of

  Implied Covenant of Good Faith and Fair Dealing, and a claim against Famous Brands for Account

  Stated. (Dkt. 33, 41.)

           4.        On June 22, 2015, MFF filed its Motion to Dismiss the Cross and Counter-Claims

  of MFGPC, Inc. and Memorandum in Support. (Dkt. 36.)




                                                    2
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2530 Page 3 of 13




           5.        On October 29, 2015 and February 24, 2016, the Court issued Orders granting

  MFF’s Motion to Dismiss MFGPC’s cross and counterclaims. (Dkt. 49, 53.)

           6.        On August 10, 2016, MFGPC filed a Notice of Appeal as to the Court’s Order on

  Motion to Dismiss Cross and Counterclaims. (Dkt. 66.)

           7.        On January 8, 2018, the United States Court of Appeals for the Tenth Circuit issued

  a Mandate as to MFGPC’s Notice of Appeal. The Tenth Circuit Court of Appeals issued an Order

  and Judgment (the “Tenth Circuit’s Order”) affirming in part, reversing in part, and vacating in

  part the judgment of the District Court. (Dkt. 97.) The Tenth Circuit’s Order reversed the

  dismissal of MFGPC’s breach of contract claim and affirmed the dismissal of MFGPC’s account

  stated claim. (Id.) The Tenth Circuit’s Order also affirmed the ruling that allowed MFF to

  voluntarily dismiss its claim for a declaratory judgment. (Id.)

           8.        On March 8, 2018, MFGPC filed its Motion for Leave to File an Amended

  Complaint. (Dkt. 101.) The Court took the Motion for Leave to Amend under advisement after

  the hearing held on July 18, 2018.

           9.        On August 20, 2018, the Court issued its Memorandum Decision Granting Partial

  Summary Judgment (the “Memorandum Decision”), which granted summary judgment on

  liability, but did not rule on remedies or damages. (Dkt. 132.) The Court ruled that the termination

  letter was ineffective to terminate the Agreement, and that Defendants were in total breach of their

  obligations under the Agreement. (Id.) The only remaining issue in this case is the relief to which

  MFGPC is entitled.

           10.       Following the entry of the Memorandum Decision Granting Partial Summary

  Judgment and in light of the Court’s ruling asking MFGPC if it sought to amend its pleading, on

  September 20, 2018, MFGPC filed its Motion for Leave to File an Amended Complaint and revise


                                                      3
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2531 Page 4 of 13




  Case Caption (the “Motion to Amend”). (Dkt. 139.) MFGPC in its proposed Amended

  Counterclaim states the basis upon which the Court determined on summary judgment that

  Defendants breached the Agreement and articulates the relief it seeks, including damages, specific

  performance, declaratory judgment, and temporary and permanent injunctions.

           11.       On December 17, 2018, the Court issued its Scheduling Order (Dkt. 167) setting

  the following deadlines:

                     Last day to serve written discovery                        3/31/2019

                     Close of fact discovery                                    4/30/2019

                     Final date for supplementation                             3/31/2019

                     Last day to file motion to Amend Pleadings                 7/31/2019

                     Last day to file Motion to Add Parties                     1/31/2019

                     Expert reports for parties bearing burden of proof         7/1/2019

                     Expert counter reports                                     8/1/2019

                     Last day for expert discovery                              9/16/2019

                     Dispositive motion deadline                                9/30/2019

                     Trial Date                                   (unspecified) Q2 2020

           12.       Although the Court has additional briefing, as of the date hereof, the Court has

  not issued an order granting or denying MFGPC’s Motion to Amend. Thus, the only active

  Counterclaim against MFF and Famous Brands is the First Amended Counterclaim and Cross-

  Claims, filed May 14, 2015. (Dkt. 41.) This pleading was filed and answered prior to the

  erroneous Judgment, the Appeal, the Tenth Circuit’s Order, and the Memorandum Decision

  Granting of Summary Judgment. It was drafted by prior counsel and includes claims that have

  been dismissed and which should be amended in light of this Court’s rulings and discovery taken.


                                                      4
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2532 Page 5 of 13




           13.       Notably, in light of discovery, MFGPC filed its Motion for Joinder of Famous

  Brands and Perfect Snax Prime, LLC as Counterclaim Defendants on January 31, 2019, prior to

  the expiration of the deadline to do so. (Dkt. 183.) As of the date hereof, the Court has not

  ruled on the Motion for Joinder.

           14.       On March 19, 2019, the Court issued its Memorandum Decision and Order

  Granting Preliminary Injunction (the “Injunction”). (Dkt. 188.)

           15.       On March 26, 2019, MFF and Famous Brands filed their Notice of Appeal of the

  Injunction. (Dkt. 189.)

           16.       MFGPC served its First Set of Discovery Requests, including Requests for

  Admission, Interrogatories, and Requests for Production on November 2, 2018.

           17.       MFF and Famous Brands failed to produce responses by the required deadlines,

  and, when they did respond on December 17, 2018, produced no documents whatsoever.

  Following a meet and confer on a potential Motion to Compel, MFF and Famous Brands produced

  some documents in response to MFGPC’s Discovery Requests, but failed or refused to produce

  any documents that were not in its own judgment directly relevant to “damages,” taking the

  position that MFGPC was under no circumstances entitled to injunctive relief, and arrogating to

  themselves the right to limit discovery.

           18.       On March 26, 2019, MFGPC noticed the depositions under Rule 30(b)(6) of MFF

  and Famous Brands.

           19.       MFGPC will file its Motion to Compel no later than March 27, 2019, after giving

  MFF and Famous Brands an opportunity to complete a discovery stipulation to aid the Court in its

  determination of whether to compel production and responses.




                                                    5
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2533 Page 6 of 13




                                              ARGUMENT

           GOOD CAUSE EXISTS FOR THE REQUESTED MODIFICATIONS TO THE

  SCHEDULING ORDER, AND THE Q2 2020 TRIAL DATE WILL NOT BE AFFECTED.

           Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, a scheduling order “may

  be modified only for good cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4). The

  decision whether to modify a scheduling order “to extend or reopen discovery is committed to the

  sound discretion” of the Court. Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987). In

  exercising its discretion, the Court considers the following factors: “1) whether trial is imminent,

  2) whether the request is opposed, 3) whether the non-moving party would be prejudiced,

  4) whether the moving party was diligent in obtaining discovery within the guidelines established

  by the court, 5) the foreseeability of the need for additional discovery in light of the time allowed

  for discovery by the district court, and 6) the likelihood that the discovery will lead to relevant

  evidence.” Id.

           Application of the Smith factors here demonstrates good cause for the extension requested by

  MFGPC. First, trial is not imminent. The trial date is not yet even specified, but rather, the Scheduling

  Order merely provides that it can be expected to be scheduled in “2nd quarter of 2020.”) (Dkt. 167.)

  The proposed extended dates will not affect the trial date, which can reasonably go forward in Q2 2020

  in any event.

           The non-moving party, although likely to object (because MFF and Famous Brands have

  objected to everything, including such innocuous relief as an Amended Complaint) will not be

  prejudiced in any foreseeable way.

           As averred above, MFGPC has been diligent in discovery thus far. It sent its First Set of

  Discovery Requests on November 2, 2018, before the Scheduling Order was even entered. It has



                                                     6
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2534 Page 7 of 13




  engaged in a lengthy meet-and-confer process (detailed in the Motion to Compel, to be filed

  immediately after this Motion), and it has noticed depositions of the opposing party. However,

  MFGPC is hampered in its ability to conduct discovery because (1) it does not have an Amended

  Counterclaim on file because the Court has not ruled on its Motion for Leave to Amend, authorizing it

  to file its Amended Counterclaim, and (2) the Court has not ruled on its Motion for Joinder of Perfect

  Snax Prime, LLC and Famous Brands. Nor have these two parties filed answers or asserted their

  defenses. Accordingly, although MFGPC can make reasonable guesses, it is ultimately in the dark

  about certain discovery it should take relevant to these parties’ as-yet unrevealed defenses. In addition,

  significant time and distraction has been and will continue to be caused by the sub-litigation on the

  Cross Motions for Summary Judgment, MFGPC’s Motion and Hearing on the Motion for Preliminary

  Injunctive Relief and now, MFF’s and Famous Brands’ appeal of that decision to the Tenth Circuit,

  MFGPC will be hampered in its ability to meet all discovery deadlines. MFGPC is an admittedly small

  business with small resources, which MFF and Famous Brands have continued to strain to the

  maximum as a litigation tactic. The only way to overcome these obstacles and conduct proper

  discovery is to put many, many additional lawyers on the case (which will balloon costs to MFGPC

  and, ultimately, to MFF and Famous Brands, as there is a fee-shifting provision in the Trademark

  License Agreement) or to extend discovery deadlines to keep the number of lawyers down.

           Because MFF has refused to answer a number a discovery requests (also as detailed in the

  Motion to Compel) based on its twice-proved incorrect argument that MFGPC is not entitled to

  injunctive relief, MFGPC is all but certain to discovery additional relevant evidence.

                                              CONCLUSION

           For the reasons stated above, MFGPC requests that the Court extend the deadlines for

  discovery in this matter as follows:

                     Last day to serve written discovery                           3/31/20197/1/2019


                                                      7
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2535 Page 8 of 13




                     Close of fact discovery                                     4/30/20197/31/2019

                     Final date for supplementation                              3/31/20197/1/2019

                     Last day to file motion to Amend Pleadings                  7/31/201910/31/2019

                     Last day to file Motion to Add Parties                      1/31/2019

                     Expert reports for parties bearing burden of proof          7/1/201910/1/2019

                     Expert counter reports                                      8/1/201911/1/2019

                     Last day for expert discovery                               9/16/201912/16/2019

                     Dispositive motion deadline                                 9/30/201912/31/2019

                     Deadline to move to exclude expert testimony                10/15/20191/15/2020

                     Trial Date                                   (unspecified) Q2 2020

           DATED March 26, 2019.

                                                     PARSONS BEHLE & LATIMER


                                                     /s/ Brian M. Rothschild
                                                     Brian M. Rothschild
                                                     John L. Cooper
                                                     Attorneys for MFGPC, Inc.




                                                       8
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2536 Page 9 of 13




                     EXHIBIT A
                                Proposed Order




  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2537 Page 10 of 13




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


   MRS. FIELDS FRANCHISING, LLC, a                     AMENDED AND RESTATED
   Delaware limited liability company,                 SCHEDULING ORDER

                     Plaintiff,                        Civil No. 2:15-cv-0094-JNP-DBP

   v.                                                  Judge Jill N. Parrish

   MFGPC, INC., a California corporation,              Magistrate Dustin B. Pead

                     Defendant.
   MFGPC, INC., a California corporation,

        Counterclaimant,

   v.

   MRS. FIELDS FRANCHISING, LLC, a
   Delaware limited liability company, and MRS.
   FIELDS FAMOUS BRANDS, LLC, a
   Delaware limited liability company, dba
   Famous Brands International,

          Counterclaim Defendants.

           The following matters are scheduled. The times and deadlines set forth herein may not

  be modified without the approval of the Court and on a showing of good cause pursuant to Fed.

  R. Civ. P. 6.

                           **ALL TIMES 4:30 PM UNLESS INDICATED**

  1.       PRELIMINARY MATTERS

                                                                               DATE

        a. Rule 26(f)(1) Conference held?                                      09/17/18



  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2538 Page 11 of 13




           b. Have the parties submitted the Attorney Planning Meeting Form?         09/17/18

           c. Deadline for 26(a)(1) initial disclosure?                              10/12/18

  2.     DISCOVERY LIMITATIONS
   a.     Maximum Number of Depositions by Plaintiff(s)                                                 8
   b.     Maximum Number of Depositions by Defendant(s)                                                 8
   c.     Maximum Number of Hours for Each Deposition (unless extended by                               7
   agreement of parties)
   d.     Maximum Interrogatories by any Party to any Party                                             25
   e.     Maximum Requests for Admissions by any Party to any Party                                     25
   f.     Maximum Requests for Production by any Party to any Party                                     25
   i.     Last day to serve written discovery                                                        7/1/2019
   j.     Close of fact discovery                                                                   7/31/2019
   k.     (optional) Final date for supplementation of disclosures and discovery under               7/1/2019
          Rule 26(e)

              The parties shall handle discovery of electronically stored information as follows:

          Pursuant to the Standard Protective Order under DUCivR 26-2. Furthermore, the
  Parties shall adhere to all terms of the Standard Protective Order under DUCivR 26-2.

          The parties shall handle a claim of privilege or protection as trial preparation material
  asserted after production as follows: Include provisions of agreement to obtain the benefit of Fed. R.
  Evid. 502(d).

  3.          AMENDMENT OF PLEADINGS/ADDING PARTIES1

      a.        Last Day to File Motion to Amend Pleadings                                          10/31/2019
      b.        Last Day to File Motion to Add Parties                                               1/31/2019

  4.          RULE 26(a)(2) REPORTS FROM EXPERTS

      a.        Parties bearing burden of proof                                                     10/1/2019
      b.        Counter reports                                                                     11/1/2019

  5.          OTHER DEADLINES

      a.        Last day for expert discovery                                                       12/16/2019
      b.        Deadline for filing dispositive or potentially dispositive motions                  12/31/2019
      c.        Deadline for filing partial or complete motions to exclude expert testimony          1/15/2020

  6.          SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION

  1
      Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).


                                                              2
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2539 Page 12 of 13




       a. Referral to Court-Annexed Mediation              No

       b. Referral to Court-Annexed Arbitration            No

       c. The parties will complete private mediation/arbitration by:               N/A

       d. Evaluate case for settlement/ADR on:                                      08/17/19

       e. Settlement probability:                          Poor

  7.       OTHER MATTERS:

           Parties should file all motions in limine well in advance of the final pre-trial conference.

           If neither party designates an expert witness, the dates and deadlines subsequent to the
           expert discovery period may be advanced based upon stipulation of the parties or other
           order of the Court.



           Signed                                  BY THE COURT:


                                                   ___________________________
                                                   Magistrate Dustin B. Pead




                                                       3
  4849-9738-4335v1
Case 2:15-cv-00094-DAK-DBP Document 190 Filed 03/26/19 PageID.2540 Page 13 of 13




                                   CERTIFICATE OF SERVICE

           I hereby certify that on the 26th day of March, 2019, I served a true and correct copy of

  the foregoing MOTION TO EXTEND DEADLINES FOR DISCOVERY AND

  MEMORANDUM IN SUPPORT by filing a true and correct copy with the Court’s ECF filing

  system, which sent a copy to each of the following:

  Co-Counsel for Mrs. Fields Franchising, LLC and Mrs. Fields Famous Brands, LLC
  Avery Samet
  STORCH AMINI PC
  2 GRAND CENTRAL TOWER
  140 EAST 45TH STREET, 25TH FLOOR
  NEW YORK, NY 10017
  asamet@storchamini.com

  Co-Counsel for Mrs. Fields Franchising, LLC and Mrs. Fields Famous Brands, LLC
  Rod N. Andreason
  Kirton McConkie
  50 E. South Temple #400
  Salt Lake City, UT 84111
  randreason@kmclaw.com


                                                PARSONS BEHLE & LATIMER


                                                /s/ Brian M. Rothschild
                                                Brian M. Rothschild
                                                John L. Cooper
                                                Attorneys for MFGPC, Inc.




                                                   1
  4849-9738-4335v1
